PER CURIAM.
Affirmed.
LEMMON, J., concurs.
Gross prosecutional misconduct occurred when the district attorney questioned defendant’s business partner about defendant’s misuse of business funds under the guise of showing that defendant needed money in order to establish a motive for armed robbery. The extremely marginal relevance of this evidence was overwhelmingly outweighed by its prejudice. The trial judge erred in failing at least to admonish the jury to disregard this evidence and compounded the error by allowing further inquiry into the details of the misuse of the funds. Nevertheless, inasmuch as I cannot conclude there was a reasonable possibility that this evidence, considered against the overwhelming direct and circumstantial evidence clearly establishing defendant’s guilt, contributed to the conviction, the error was harmless beyond a reasonable doubt. State v. Gibson, 391 So.2d 421 (La.1980).